DETAILED ACTION
	This is in response to the Applicant's arguments and preliminary amendments filed on 29 September 2020 in which claims 1-14 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 29 September 2020, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “a computer-readable medium having a computer program stored thereon, which when executed by a processor, implements the SDN-based VPN traffic scheduling method”. The specification does not explicitly disclose or give examples of the claimed 
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (or absent of a controlling definition in the specification). See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); see Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and Official Gazette Notice ink: http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20
or Subject Matter Eligibility of Computer Readable Media (26Jan2010)
1351 OG 212
23FEB2010 

     
Non acceptable variations may be "machine (or computer) readable (or accessible or usable) storage medium", "recording medium", "tangible (or physical) machine (or computer) readable (or accessible or usable) storage medium" 
 
Note: a “tangible medium” includes transitory propagating signals as the modifier/adjective “tangible” means capable of being touched or perceived and signal (e.g. sound) can be perceived.
 
Possible fix:
 
Amend the claimed term to: "non-transitory", "computer usable memory", or "computer usable storage memory", "computer readable memory", "computer readable device", (i.e. any variations thereof, where "media" or "medium" is replaced by "device" or "memory") or adding "wherein the medium is not a signal".

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an initialization step”, “a VPN configuration step”, “an address translation flow table distribution step”, “a VPN traffic scheduling step”, “a configuration distribution step” in claims 1, 4, 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 4, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “an initialization step”, “a VPN configuration step”, “an address translation flow table distribution step”, “a VPN traffic scheduling step”, and “a configuration distribution step” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Objections
Claims 1, 3, 8 are objected to because of the following informalities: 
It is suggested to spell out any first occurrence of acronyms in the claim set for clarity. For example, in claim 1, it is suggested to spell out “SDN”, “VPN”, “CE” device, “PE” device; in claim 3, it is suggested to spell out “IP” address, “MAC” address; in claim 8, it is suggested to spell out “NETCONF”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (PG Pub US 2014/0189074 A1) in view of Jameson et al. (PG Pub US 2017/0359310 A1).
Regarding claim 6, Parker discloses an SDN-based VPN traffic scheduling system, comprising: 
a first type of routing device (“SDN gateway 240 may include an edge device, such as an edge router or an edge gateway, and may transfer traffic between network 220 (e.g., a customer network) and carrier network 260 (e.g., a provider network)” [0016], where the customer network comprises a first type of routing device); 
a second type of routing device disposed separately from the first type of routing device (“SDN gateway 240 may include an edge device, such as an edge router or an edge gateway, and may transfer traffic between network 220 (e.g., a customer network) and carrier network 260 (e.g., a provider network)” [0016], where the provider network comprises a second type of routing device); 

a controller configured to perform a centralized control of the SDN switching device according to a specified protocol to implement scheduling of VPN traffic (“orchestration device 250 may communicate with SDN gateway 240 to receive information associated with network 220 (e.g., a condition of network 220, a capability of network 220, etc.) and/or to provide information associated with network 220 (e.g., control information that identifies a policy for routing packets through network 220)” [0018], “SDN gateway 240 may establish a VPN session and/or an IPsec session for a traffic flow that includes the packet, such as by authenticating and encrypting the packet (and other packets transmitted in the session)” [0042]). 
However, Parker does not explicitly disclose routing devices. 
Nevertheless, Jameson discloses “SDN controller 206 may be connected to firewall 212, PE router 208, and CE router 210” [0043].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routing devices connected with the SDN node because “SDN controller 206 may manage authorized 
Regarding claim 7, Parker, Jameson discloses everything claimed as applied above. However, Parker does not explicitly disclose the first type of routing device is a CE device, and the second type of routing device is a PE device. 
Nevertheless, Jameson discloses “PE router 208, and CE router 210” [0043].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first type of routing device is a CE device, and the second type of routing device is a PE device because “SDN controller 206 may manage authorized data flows, which may reduce the bandwidth requirements of network 300 and/or reduce the number of network ports on CE router 210, PE router 208, and/or firewall 212” [0043].
Regarding claim 8, Parker, Jameson discloses everything claimed as applied above. In addition, Parker discloses the controller is configured to perform the centralized control of the SDN switching device through an Openflow protocol (“a software-defined networking protocol, such as an OpenFlow protocol” [0019]. 
However, Parker does not explicitly disclose a NETCONF protocol.
Nevertheless, Jameson discloses “any suitable communication protocol, including but not limited to RESTful protocols, NETCONF, OpenFlow, SNMP, CLI, and TL1” [0031].

Regarding claim 11, Parker, Jameson discloses everything claimed as applied above. In addition, Parker discloses the SDN switching device is configured to establish a one-to-one communication link between the first type of routing device and the second type of routing device (“SDN gateway 240 may include an edge device, such as an edge router or an edge gateway, and may transfer traffic between network 220 (e.g., a customer network) and carrier network 260 (e.g., a provider network)” [0016], where the provider network comprises a second type of routing device).
Allowable Subject Matter
Claims 9-10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-5, 13-14 would be allowed when the rejections and objections as stated above are overcome. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “a VPN configuration step, comprising performing VPN configuration on the controller; an address translation flow table distribution step, comprising distributing, by the controller, a corresponding flow table to the SDN switching device, wherein the flow table is used to translate a repeated address within a VPN to a non-conflict space address to distinguish different VPN traffic; a VPN traffic scheduling step, comprising configuring, by the controller, different traffic scheduling paths for the different VPN 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	09/17/2021